UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-30601 WHY USA FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 87-0390603 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2801 S. Wayzata Boulevard, Suite 100, Minneapolis, MN (Address of principal executive offices) 55405 (Zip Code) Registrant’s telephone number, including area code: (612) 767-5037 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Title of each class Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes[X] or No[] Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes[]orNo[X] Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes[X] or No[] Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes[]No[X] The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June30, 2008 was The number of outstanding shares of the registrant’s common stock as of March 15, 2009 was 108,268,022. INCORPORATION BY REFERENCE None WHY USA FINANCIAL GROUP, INC. Annual Report on Form 10-K for the Fiscal Year Ended December31, PARTI Item 1. Business 3 Item1A. Risk Factors 11 Item1b. Unresolved Staff Comments 20 Item 2. Properties 20 Item 3. Legal Proceedings 20 Item 4. Submission of Matters to a Vote of Security Holders 21 PARTII Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters 21 Item 6. Selected Financial Data 23 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 31 Item 8. Financial Statements and Supplementary Data 32 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 54 Item 9A Controls and Other Procedures 54 Item 9B. Other Information 55 PARTIII Item10. Directors, Executive Officers and Corporate Governance 55 Item11. Executive Compensation 57 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 61 Item13. Certain Relationships and Related Transactions, and Director Independence 63 Item14. Principal Accounting Fees and Services 64 PARTIV Item15. Exhibits and Financial Statement Schedules 64 Signatures 66 2 FORWARD-LOOKING STATEMENTS Any statements in this Annual Report on Form 10-K about our expectations, beliefs, plans, objectives, prospects, financial condition, assumptions or future events or performance are not historical facts and are forward-looking statements.
